Citation Nr: 1424885	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disorder manifested by bilateral knee pain, to include erythema nodosum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to March 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that in a July 2011 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted the Veteran service connection for asthma, chronic lumbar strain and mild cervical dysplasia.  Therefore, these issues are no longer on appeal and will not be further addressed by the Board.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this issue for the AMC to provide the Veteran with a VA examination if evidence of a current knee disorder was found.  As specifically stated in remand directive # 8, the VA examiner was to address the existence of any current bilateral knee disorder, determine the onset and etiology of the knee pain, and to determine the likelihood that the current disorder was incurred or manifested in service or has been chronic and continuous since service.  

In a September 2013 VA examination, an examiner provided an opinion in response to the July 2010 Board remand.  The examiner diagnosed the Veteran with bilateral knee strain.  The examiner further stated that she could not opine as to the functionality of the bilateral knees without resorting to mere speculation, and further opined that the bilateral knee disorder was not related to the Veteran's treatment in service for her right hip only.  The examiner did not opine whether the disorder was otherwise caused by or related to the Veteran's service, or whether the disorder has been chronic and continuous since service as requested by the Board in the previous remand.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (emphasis added).  The Court has indicated, additionally, that if the Board proceeds with a final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2013).  

In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether any diagnosed bilateral knee disorder that the Veteran currently has had its onset in service, or has been chronic and/or continuous since service.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the September 2013 VA opinion for an addendum opinion.  If the September 2013 VA examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should review the Veteran's claims file and provide an opinion on the onset and etiology of the Veteran's bilateral knee disorder, to include her diagnosed bilateral knee strain, and to determine the likelihood that the disorder was incurred or manifested in service or has been chronic and continuous since service.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

2. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



